           Case 1:19-cv-08730-JMF Document 27 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANTHONY F. DEBELLIS aka GIANFRANCO,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-8730 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
LT. WHITE #18909,                                                      :
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court has received two letters from Plaintiff Anthony Debellis, dated June 15, 2020,
one of which purports to an “amendment.” See ECF No. 25-26. It is unclear, however, if
Debellis had the benefit of the Court’s February 13, 2020 Memorandum Opinion and Order
directing him to file an amended complaint when he prepared his letters, as the Court had reason
to believe that Debellis did not initially receive and it and directed that the Clerk of Court resend
it by Order dated June 26, 2020. See ECF No. 24. In light of the foregoing, and to avoid
confusion, Debellis is granted leave to file a new amended complaint in accordance with the
Court’s prior Orders by July 27, 2020. If he does so, the Court will disregard his June 15, 2020
submissions as moot; if he does not, the Court will treat his June 15 submissions as a
supplemental pleading in accordance with Rule 15(d) of the Federal Rules of Civil Procedure.

        The Clerk of Court is directed to mail a copy of this Order to Mr. Debellis and his sister
at the addresses below.

        SO ORDERED.

Dated: July 8, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge

Mail to: Anthony F. “Gianfranco” Debellis
         B+C 895200046
         Rikers Island
         18-18 Hazen St.
         East Elmhurst, New York 11370

           Susanna Debellis
           2420 Lurting Avenue
           Bronx, New York 10469
